DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 19, in the reply filed on 11/27/2020 is acknowledged.
Claims 12-18 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/27/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0048329).
	Regarding independent claims 1 and 19, Kim discloses a display device, comprising a display substrate (Figs. 1, 2 and 4-6) comprising a base (substrate 10), and at least one organic film layer (layer 71 or 72) at a side of the base, wherein the base comprises a display area (DA), 
	Regarding claim 2, Kim discloses, in the anti-cracking reinforcing area (anti-cracking reinforcing area 70), the base (substrate 10) is only provided with the at least one organic film layer (layer 71 or 72) at the side of the base (Figs. 2 and 6). 
	Regarding claim 7, Kim discloses the display substrate (Figs. 2 and 4-6) further comprising a planarization layer (layer 15) located on the base and a pixel define layer (layer 16) located at a side of the planarization layer away from the base, wherein the planarization layer is configured to flatten a surface of the base, and the pixel defining layer is configured to define a light emitting area (Figs. 2 and 4-6; paragraphs [0039-0044]), and wherein a material of the at least one organic film layer is the same as that of the planarization layer and the pixel define layer (paragraph [0056]).
	Regarding claim 8, Kim discloses the at least one organic film layer comprising two organic film layers (layers 71 and 72), and materials of the two organic film layers are the same as a material of the planarization layer and a material of the pixel define layer, respectively (paragraph [0056]).
	

Claims 1-3, 5-7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0102502) [hereinafter Kim].

	Regarding claim 2, Kim discloses, in the anti-cracking reinforcing area (anti-cracking reinforcing area 220), the base (substrate 100) is only provided with the at least one organic film layer at the side of the base (units 221, 223, 225 and 227; paragraphs [0098] and [0106]). 
	Regarding claim 3, Kim discloses a blocking dam (Figs. 4-9, dam unit 120, wherein the blocking dam (dam unit 120) and the at least one organic film layer (units 221, 223, 225 and 227) are on the same side of the base (substrate 100), and wherein the at least one organic film layer (units 220) is further away from the display area (DA) relative to the blocking dam (Figs. 4-9; paragraph [0091]).
Regarding claim 5, Kim discloses the at least one organic film layer (Figs. 4-9, unit/layer 221) extending to the blocking dam (Figs. 4-9, dam unit 120).
Regarding claim 6, Kim discloses a gap domain existing between the at least one organic film layer (Figs. 4-9, unit/layer 221) and the blocking dam (Figs. 4-9, dam unit 120), and an outermost layer (layer 430; paragraph [0091]) of the gap domain is an inorganic film layer.
.

Claims 1, 2, 7, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 108281570) [hereinafter Wang].
Regarding independent claims 1 and 19, Wang discloses a display device (Figs. 1-6), comprising a display substrate comprising a base (base substrate 01), and at least one organic film layer (layer 07) at a side of the base, wherein the base comprises a display area, a non-display area on at least one side of the display area (area AA which surrounds the display area; paragraphs [0018] and [0034]), and an anti-cracking reinforcing area at an edge of the non-display area (AA) away from the display area (paragraphs [0035-0036]), and at least one organic film layer (layer 07; paragraphs [0009], [0053], [0059] and [0062]) is in the anti-cracking reinforcing area, the at least one organic film layer being configured to block cracks from diffusing towards the display area (paragraphs [0053], [0059] and [0062]).
	Regarding claim 2, Wang discloses, in the anti-cracking reinforcing area, the base (substrate 01) is only provided with the at least one organic film layer at the side of the base (Figs. 1-6; layer 07).

Regarding claim 11, Wang discloses a total thickness of the at least one organic film layer of the anti-cracking reinforcing area (Figs. 5-6, layer 07) being greater than a sum of thicknesses of inorganic film layers and organic film layers adjacent to the anti-cracking reinforcing area in the non-display area (Figs. 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0102502) [hereinafter Kim].
Regarding claim 4, Kim fails to teach an interval between the anti-cracking reinforcing area and the blocking dam being greater than or equal to 100 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to anticipate or render obvious the distinct features of “the base comprising a first bottom layer, a second bottom layer, and a bottom barrier between the first bottom layer and the second bottom layer, the first bottom layer and the second bottom layer are formed of organic material comprising polyimide, and the bottom barrier is formed of inorganic insulating material, which is correspondingly removed from the anti-cracking reinforcing area”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781